NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-1117-18T3

IN THE MATTER OF
MODESTO MIRANDA,
     Deceased.
_______________________

                 Argued September 18, 2019 – Decided September 25, 2019

                 Before Judges Haas and Mayer.

                 On appeal from the Superior Court of New Jersey,
                 Chancery Division, Bergen County, Docket No. P-
                 000102-18.

                 Joanna R. Adu argued the cause for appellant Victor
                 Miranda (Lyons & Associates, PC, attorneys; Joanna R.
                 Adu, on the briefs).

                 Colin M. Quinn argued the cause for respondent Maria
                 Miranda.

PER CURIAM

       In this will contest matter, plaintiff Victor Miranda appeals from the

Chancery Division's September 26, 2018 order dismissing his complaint which
sought to set aside the last will and testament of his father, Modesto Miranda, 1

and revoke the letters testamentary issued to his sister, defendant Maria

Miranda, as the executrix of Modesto's estate. In his cogent written decision,

Judge James J. DeLuca found that plaintiff's complaint was untimely under Rule

4:85-1 because plaintiff did not file it within four months after Modesto's will

was probated.    The judge also determined that plaintiff failed to establish

exceptional circumstances under Rule 4:50-1(f) to warrant reopening the

judgment admitting Modesto's will to probate, or the relaxation of the Rule 4:85-

1 time limitations.

      On appeal, plaintiff raises the following contentions:

            I.        THE TRIAL COURT ERRED AS A MATTER
                      OF LAW WHEN IT FAILED TO FIND A
                      GENUINE ISSUE OF MATERIAL FACT.

                      A.  THE TRIAL COURT ERRED AS A
                      MATTER OF LAW IN HOLDING THAT
                      PLAINTIFF RECEIVED ACTUAL NOTICE.

                      B.  THE TRIAL COURT ERRED AS A
                      MATTER OF LAW WHEN IT HELD THAT
                      PLAINTIFF    DID NOT   ESTABLISH
                      EXCEPTIONAL       CIRCUMSTANCES
                      WARRANTING RELIEF PURSUANT TO
                      RULE 4:50-1.

1
   Because the plaintiff and defendant share the same name as their deceased
father, we refer to the decedent as "Modesto" in this opinion. In doing so, we
intend no disrespect.
                                                                         A-1117-18T3
                                       2
            II.   THE CIRCUMSTANCES IN THIS CASE
                  WARRANT RELAXATION OF THE TIME
                  LIMITATION SET FORTH IN RULE 4:85-1,
                  PURSUANT TO RULE 1:1-2(a).

      We conclude that plaintiff's arguments are without sufficient merit to

warrant discussion in a written opinion.       R. 2:11-3(e)(1)(E).   We affirm

substantially for the reasons expressed by Judge DeLuca in his thoughtful

written decision that thoroughly addressed plaintiff's claims.

      Affirmed.




                                                                        A-1117-18T3
                                        3